Citation Nr: 0700336	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  02-02 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Sue Walters


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to May 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefit sought on 
appeal.

This case was previously before the Board in November 2005, 
at which time it was remanded for further development.  

The veteran appeared at a Travel Board hearing in March 2006 
and testified regarding his symptomatology and in-service 
stressors in relation to his claim of PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The record raises the issues of entitlement to service 
connection for an ulcer disorder, skin disorder, and chronic 
obstructive pulmonary disease, to include secondary to in-
service exposure to herbicides.  The record also raises a 
claim to reopen the issue of entitlement to service 
connection for a psychiatric disorder other than PTSD.  These 
issues, however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate consideration.  
 

REMAND

The veteran testified at a March 2006 Travel Board hearing 
regarding his service in Vietnam.  Specifically, the veteran 
testified that in December 1964, while stationed in Phu Bai, 
he engaged in nighttime shooting.  The veteran stated that 
the next day, he and others had to clean up the "mess" and 
discovered that many of those who were killed were "our own 
guys," and that some of the soldiers who were killed were 
friendly South Vietnamese forces.  The veteran testified that 
he was a part of the Third Radio Research Unit and his 
commanding officer was a Major Weber (or Weeber).  He stated 
that he was assigned to an Army security agency and was not 
supposed to be in combat.  The veteran was requested and 
later transferred to Saigon.

The veteran also testified that in February or March 1965 he 
returned from dinner and saw an AR-15 laying up against a 
building.  The weapon purportedly belonged to another soldier 
who was supposed to be on guard duty, however, when the 
veteran went to report the matter, he reportedly was attacked 
by almost half the company and was escorted from the scene by 
military police.  Additionally, in a June 2006 written 
statement, the veteran asserted he fired the weapon because 
he thought it was an invasion.  The veteran stated he was 
demoted due to this incident.

In a June 2006 memorandum, the RO determined that the 
information required to corroborate the stressful events 
described by the veteran was insufficient to send to the U.S. 
Army and Joint Services Records Research Center (JSRRC) or 
National Archives and Records Administration (NARA) records.  
Notably, however, given the specificity of the appellant's 
contentions regarding his in country service, given the 
multiple diagnoses of PTSD made by VA providers between 2001 
and 2005, and given the duty to assist requirement set forth 
at 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; M21-1, Part VI, 
Ch. 11.37(F)(4) (VA must "always send an inquiry..."), 
further research is mandatory.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
invite him to submit any evidence which 
would assist in verifying the reported in-
service stressors which he believes are 
responsible for his PTSD.  The best 
evidence would be official government 
records documenting the claimed incidents 
or verifying his claimed service in 
combat. 

2.  Thereafter, and regardless of the 
appellant's response, this REMAND, a copy 
of the veteran's DD 214, and a copy of all 
service personnel records should be sent 
to the U.S. Army and Joint Services 
Records Research Center.  The JSRRC is 
requested to attempt to provide any 
additional information which would 
corroborate the veteran's alleged 
stressors in Vietnam in December 1964, and 
between February and March 1965, as noted 
above.  If no additional records are 
available, a formal written unavailability 
memorandum must be added to the claims 
file, and the veteran informed in writing.

3.  If, and only if, the record 
establishes the existence of a verified 
stressor or stressors, then the RO should 
immediately arrange for the veteran to be 
accorded an examination by a VA 
psychiatrist.  The purpose of the 
examination is to determine the nature and 
extent of any psychiatric disorder which 
may be present.  All indicated studies, 
including post traumatic stress disorders 
sub scales, are to be performed.  In 
determining whether or not the veteran has 
PTSD due to an in-service stressor the 
examiner is hereby notified that only the 
verified history detailed in the reports 
provided by the JSRRC and/or the RO may be 
relied upon.  The claims folder must be 
provided to and reviewed by the examiner 
prior to the conduct of any requested 
study.  A complete rationale for any 
opinion expressed must be provided.  

4.  The RO should then review the claims 
file and undertake any additional actions 
deemed necessary to comply with the 
provisions of the VCAA.  When the RO is 
satisfied that the record is complete and 
that all requested actions have been 
accomplished, the claim must be 
readjudicated on the basis of all relevant 
evidence of record.  If the determination 
remains adverse to the veteran, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  The records should then be returned 
to the Board for further appellate review.

The purpose of this remand is to ensure a complete record for 
appellate review and to assist the veteran with the 
development of evidence in connection with his claim.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

